OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




    iionorableArnold iv.FXinklin
    county Attorney
    Ataaooea County
    Jourdantou, Texar
    Deer   iiar:                Opl.nlon LO.
                                R0: Whetha




                                                iOr til0 0pi~iOA Of
                                               bssed 011 the follow-

                                                 and Aooepted Llaeonl
    of the County                                   hold8 the title
    to the seoond                              6tOry building sltua ted
                                               of said building is




                                    the two last m+GtiOned organ-
                         ton Lodge Xo. 283 Is a seoret organization
                          performed, the members being carefully
                         noome rolely derived from mmbbsrship fees

i                      is fnoorporated by virtue of the iuUole8
    of Incorporation of the Grand Lodge of Texas Ancient    Free
    aAd Aooepted ~csons, puraufmt to charter granted it 011the
    5th day of CeceiLbcz, 3.900,under the 2rovlsione of Cheptcr
*   11, Title 21, iievisad  Civil Ytatutee of Texas, 1895,  em
    emended, ar,dthe purpose clause of the Crand LoQs ie *for
2   oharitablc and beneVOlent purposea, &tnd to oeinwnti bcmla of
j
Honorable Arnold W. Franklin,               page 2

good fallowrhlp and brotherly love among It8 member8    and ad-
h8reAtSJ,Md to prectic8 tke ert of Anoient Free and Aooepted
::aeoAryae has been done from tiraaiIW8mOriIil.”    Among the
purpoeee of the Pleeeanton Lodge are a8etlAgs for Maeonio
ritutil8et regular iAt8rVObJ aAd OUt Of the fCiS derived
     the mernberahipand Initiation fees, part remein~ with
frorrl
i~leaeantonLodge and the balance $088 to the Grand Lodge
above referred to. The horn lodge has no e~~ployeerend
outelde of the money expended by the Grand Lodge for oalar-
lea of employees, 611 money reoeioed by them derived from
all 8ouroea go88 to publio oharity and to help neady Indlv-
iduale.
        'Tha oonveyanoe of the property IA yuestton to the
:.;aeoAlo
        Lodge la In part ae r0uow0;
                      mm;&{   w   &N   n   lq&'u   p&sl;Ts,   That   I,
              Iaaao K. Cooper, 8urvIvIng partner of the later
              firm 0r Cooper & Bra, and the heir of the de-
              oeaeed &state of the county of Ataeooea, State
              of 3!8xea,for and IA OOneIderOtiOA of ten dol-
              lars to me pald by 0. D. Gllliland, 7J.M.,
              J. 3. Fuller, S. #i.,and J. R. cook, J. Ti. of
              PleasaAtoA Lodge No. 283 of Free and Aoospted
              Xaeone of tho County of AtaaoO8&,  Sate of Teres,
               the receipt whereof Is hereby aoicnowledged,have
              sold and oonveyed, and by thee8 preeents do eell,
              oonvey and dellvur unto the said J. D. GIllIlaAd,
              J. S. Fuller and J..R.  Cook and their suooeeiore
              in offioa, the right and pririhvge to b*lIldand
              hold a second story or room on the rook house
              in whloh I AOW sell goode, being DA lot h'o.
              thirty three (33) In the town of.~rleasanton
              County and state aforesaid. Also the right of
              way to raid eeoond~btory. Beginning at the Bouth
              &eat oorner of aald house and runnine &ePtIiIght
              feet eAd then north fifty feetthe entire length
               or the house and theA Bi&ht ieat to the North
              iiaet corner of said house end then with the walls
              of the houee to the baglru&&"
         Thehabendua olause in the oonveyanoe Is similar to
that cOAtaiAed in a I;eneralwarranty deed.
         l3y the proviaionr of the oonveyanoe above referred to,
tni:title to the property  iA Cg2eOtiOA, that Is the seoond or
up-r story of the building. is OWAed eroluelvely by Pleaaanton
Lode8   ho.    283.
Jionorable    Arnold   if.   Franklin,   pa@;@ 3


         Artiole VIII, ;Seotion   2, Of the COiietitution,   provides
that the Le~ialature my,   by   ceneral lews,exempt   rr0b3 taxation
all biiildih@ uoad exclueively and owned bx iuetitutioue of
,,unly public charity.   Pursuant   thereto, the iagialature
enaoted Article 7150, Seat&on 7, which is 88 followa:
                    *;ublic charitiear - All bd.ldiii@   iieloi;&fig
             to institution8 of purely public charity, tog,sther
             with the lande belonging to and ocoupicrdby sruoh
             lnatltutlona      not leased or otherwise uaed with a
             view to profit, unlem auoh rents and proflte and
             all monoye ond oredito are approgiated by auoh
             institutions      solely to auotalr such inatituLi0ne
             ahd for the bonefit Of t&e Sick E%d disabled
             ::erobers    and their iatiliea end the burial of the
             8833,      or for t,hem8intananoe of persons whsn un-
             ebla     to provide for themaalvss, whether suoh
             persona are MeLlbaraof euoh imtitutiorla or not.
             An institution of purely publio charity under
             thie,article la one whioh dlapehaes its aid to
             its mmbura and others in aiokneea or distress,
             or at death, without regard to poverty or riches
             of the reoipiont, also when the tunda, property
             and aeaets of suoh inetitutfonlaare plaoed and
             bound by its lawa to relieve aid ahd adrniniater
             in any way t0 the relief Of ite f&?lnbera    When in
             want, aiokheaa end diBtr856, and provide homes
             for it8 helpless and dependent ineinbara and to
             educate and inaintaln tho orphans of ito deceased
             ne:r,bors or other p8r~~oha.~

         Generally apeakin&, property owned ahd used aacluaively
by fraternal aeaooiationa is exempt frowntaxation:
                                              110 ka3.nor
             (1) ;:here tho iostitution :aak;ss
                 profit;
             (2)   iJher8it aoooapliahea ends wholly belisvo-
                   lent; aIid

             (3) Jhere aom    gratuity from tileimtitution
                   tends to prevent the bemtited pe;raona
                   from beoo;iline,
                                 a burden on 2tie;itateor
                   8ociety at larse.
         I

iionorable   Arnold iv. Franklin,   pace 4

       In order to determine the question under consideration,
it mat  be decided whether tileXaaonio Lode8 that owna the
building le an institution of purely pub110 cliaritywithin the
intent of the Constitution and etatute   heretolore *mentioned,
exempting property frog3taxation. Xhether the ;.;aaonic  LodCe
ie 8 "purely charltoble institutionw   within the intent of the
law involves a question of feat.
         1x1view Of the faOti3pr8Mnted in your lirtterp8rtain-
ing to the queetion oonsidered herein, it la our opinion that
the b:asonic  Lodge is a purely oharltable institution within the
ifltent  of the law regarding the exemption of property from tax-
ation. Therefore, it ia our opinion thet the building owned
by the Xasonio Lodge rtferred to in your letter is elempt from
taxation.
       Iu oorineotlonwith your question we have oarefully    oon-
sidered'the case8 of L:orrie vs. Liaaona, 5 S. il. 519~ City of
tiouetonva. Scottlah Zite isenevolontAssociation, 230 3. ;i:.  978;
I..l3aonio
        ??tVaple Aaaociati~n 78. Amarillo Independent Yohool Dia-
triot, 14 S. ;;. (2) 126; 3, :*.0. t. Lodge ve. City of Youeton,
44 3. W. (26) 488, and various other oa8es, which we do not
deem neoaeaary to oite. 38 do not believe thet these oases
answer yOUr jueetion because OS the different faot situations
i~~volved.

       In the City of ifoustonvs. Soottiah kits oaee, it wna
agreed that the work done waa only partly charitable. In th8
other oabttathere h'eremany fact situations eiitirelpdlf'forent
from th8 faote presented in your inquiry.
       Xa above statad, in view of the oxmtitutional provi-
sion and statute   sxenptln~ projmrty owned and used exolueively
by e purely charitable ina&itution from   taxetlon, it ia our
opinion that the building owned and uaed by the Pleasatton
Lodge No. 283 of Free and Aooeptsd :,:aeona of Ataeooea county
la not subjeot   to taxation.
                                             Yours   very truly,




                                                     Ardell Williama
                                                           Aaafatant




                                                                       r